THE STATE OF TEXAS
                       MANDATE
                     *********************************************

TO THE 369TH DISTRICT COURT OF ANDERSON COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 20th
day of September, 2017, the cause upon appeal to revise or reverse your judgment between

             BRINDA REDWINE D/B/A TEXAS WORKING DOGS, Appellant

                      NO. 12-16-00123-CV; Trial Court No. XXX-XX-XXXX

                                Opinion by Greg Neeley, Justice.

BRIAN PECKINPAUGH D/B/A MONSTER MALAKS/NATURAL BORN GUARDIANS,
                             Appellee

was determined; and therein our said Court made its order in these words:

        “THIS CAUSE came on to be heard on the oral arguments, appellate record and the
briefs filed herein; and the same being inspected, it is the opinion of the Court that there was
error in the judgment regarding exemplary damages awarded to Brian Peckinpaugh d/b/a
Monster Malaks/Natural Born Guardians as entered by the trial court below and that the same
should be reversed and judgment rendered that Brian Peckingpaugh d/b/a Monster
Malaks/Natural Born Guardians takes nothing in exemplary damages, and that a portion of the
trial court’s judgment should be modified and, as modified, is affirmed.

         It is therefore ORDERED, ADJUDGED and DECREED that the trial court’s judgment
below be reversed insofar as it awards exemplary damages to Brian Peckinpaugh d/b/a Monster
Malaks/Natural Born Guardians and judgment rendered that Brian Peckinpaugh d/b/a Monster
Malaks/Natural Born Guardians takes nothing in exemplary damages; that Paragraph 3 of the
trial court’s judgment be modified by deleting the award of prejudgment interest “in the sum of
$81,750.00 (Eighty One Thousand Seven Hundred Fifty and No/100 Dollars)” and replacing it
with an award of prejudgment interest “in the amount of $41,846.00 (FORTY-ONE
THOUSAND EIGHT HUNDRED FORTY-SIX AND NO/100 DOLLARS);” the remainder of
the trial court’s judgment is affirmed as modified; and that this decision be certified to the trial
court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.
        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 1st day of December, 2017.


                       PAM ESTES, CLERK


                       By: _______________________________
                           Chief Deputy Clerk